 Kevin J. Biron
 Partner
                                                         MEMO ENDORSED
 +1.212.309.6180
 kevin.biron@morganlewis.com



 April 3, 2020


 VIA ECF AND EMAIL

 The Honorable Katherine Polk Failla
 United States District Court
 Southern District of New York
 40 Foley Square, Room 2103
 New York, New York 10007

 Re:      In the Matter of Trusts, Civil Action No. 17-cv-01998 (KPF)

 Dear Judge Failla:

 We represent Petitioner U.S. Bank National Association, solely in its capacity as trustee, in the
 above-referenced action. We write on behalf of all parties pursuant to the Court’s direction in the
 March 19, 2020 Opinion and Order to “submit a joint letter on or before April 3, 2020, concerning
 next steps in this action.”

 Due to exigent circumstances, the parties respectfully request an extension of time to submit a
 joint letter concerning the next steps in this action. The parties anticipate they will be in a position
 to submit this letter to the Court no later than Friday April 10th.

 We appreciate the Court’s attention to this matter.

 Respectfully,

 /s/ Kevin J. Biron

 Kevin J. Biron

 cc: All counsel via ECF


Application GRANTED. The parties should submit their joint
letter by April 10, 2020.
                                                         SO ORDERED.


Dated: April 3, 2020
       New York, New York
                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
                                                       Morgan, Lewis & Bockius    LLP

                                                       101 Park Avenue
                                                       New York, NY 10178-0060            +1.212.309.6000
                                                       United States                      +1.212.309.6001
DB1/ 113332831.1
